DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 12/14/2020. Claims 1-20 are pending for examination.
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/14/2020, 5/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “A computer-readable medium storing instructions for causing a processor to….”  The specification does not mention that the “computer-readable medium” excludes transitory signals (see for example, ¶014-¶016 and ¶0072 of Applicant’s disclosure). However, the specification further states that "a non-transitory machine-readable storage medium, such as a volatile or non-volatile memory, which may be read and executed by at least one processor to perform the operations described in detail herein. A non-transitory machine-readable storage medium may include any mechanism for storing information in a form readable by a machine, such as a personal or laptop computer, a server, or other computing device. Thus, a non-transitory machine- readable storage medium may include read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, and similar storage media and excludes transitory signals” (see ¶0077 of Applicant’s disclosure).  Therefore, the claims include ineligible media (e.g. carrier waves, transitory signals). 
  “A claim(s) drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim. (Kappos 1351 OG 212; Feb. 23, 2010).
Examiner suggests amending the claim to include the descriptive term “non-transitory” for the claimed computer readable medium which would exclude the transitory media such as signals, carrier waves, etc… Any amendment to the claims should be commensurate with its corresponding disclosure. Accordingly, appropriate action is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-16 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al., (Chang; US 20180177436).

Regarding claim 8, Chang teaches an apparatus (¶026- ¶028; biomechanical sensing device 110) for managing movement, comprising:
a memory (¶028; data storage, RAN, EEPROM) configured to store instructions; and
a processor (¶028; processor 114) configured to execute the instructions to:
determine a current location of a subject in a monitoring area (¶113; collecting user location information, with ¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems, also see ¶044);
compare the current location to a risk area location in the monitoring area (¶114; method includes collecting location data of user wherein fall risk assessment is based in part on the location… fall risk assessment weighted differently for different locations, also see ¶048);
determine a likelihood of injury based on a result of the comparison (¶114; fall risk assessment weighted differently for different locations, also see ¶045-¶048); and
generate control information based on the likelihood of injury to the subject (¶121-¶ 122; prediction metric provide suggestions, also see ¶050), wherein the control information is to control activation of a haptic effect in a device worn or carried by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric… device can be worn on waist, pelvis, upper body, shoes, thigh, arms, wrists or head) and wherein the haptic effect corresponds to at least one stimulus that notifies the subject of the potential risk area (¶050; feedback interface 140 provides haptic feedback).

Regarding claim 9, Chang teaches the apparatus of claim 8, and Chang further teaches wherein the processor is to determine the current location by:
receiving one or more location signals from a corresponding number of location sensors in the monitoring area (¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems);
accessing layout information corresponding to the monitoring area (¶048; detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk,  ¶114; fall risk assessment weighted by different locations, Examiner interprets recognition of the various different locations such as kitchens, bathrooms, and stairs in given space as being equivalent to accessing layout information)
comparing location information corresponding to the one or more location signals to the layout information (¶114; fall risk assessment given different weighting by different locations or the layout of the space; Examiner interprets the weighting by the different recognized locations of kitchens, bathrooms near stairs in given space as comparing locations and their relevance to risks), and
determining the current location of the subject based on a result of the comparison of the location information to the layout information  (¶114; fall risk assessment given different weighting by different locations/layout of the space).

Regarding claim 10, Chang teaches the apparatus of claim 8, wherein the processor is to:
generate at least one of spatial information (Note: feature is optional and not selected by Examiner) or movement information (¶029-¶036; for example, ¶030; multi-point sensing approach wherein inertial measurement units 112 measure motion at multiple points, ¶031; Multiple points of sensing can be used to obtain motion data that provides unique motion information that may be less prevalent or undetectable from just a single sensing point… relative velocities between a set of activity monitor systems can be used to generate particular mobility metrics,  ¶032; inertial measurement unit 112, ¶034- ¶036; processor 114 functions to transform sensor data generated by inertial measurement unit 112 and ¶035-¶036; processor 114 on biomechanics sensing device 110 or the application 150 can perform the biomechanics analysis in real-time or send the raw sensor data or partially processed data to a software application running on a smartphone, computer, home hub, web server or other computer medium for processing.  Remote processing may enable large datasets to be more readily leveraged when analyzing kinematic data).
wherein the spatial information indicates a distance between the current location of the subject and the risk area location (Note: feature is optional and not selected by Examiner) and 
wherein the movement information indicates a direction of movement of the subject and a time of movement of the subject, (direction and time of movement per ¶018; biomechanical sensing platform can automatically and objectively quantify mobility metrics of user... generated through system include gait dynamics (e.g., walking gait dynamics, running gait dynamics, etc.) and an overall activity graph… activity graph preferably a data representation that characterizes different time-based activity states detected for a user over a time period (e.g., during the course of a day… Activity states include classifying activities and events like lying down, sitting down, standing, walking, running, using a walker, using a wheel chair, going up stairs, going 
down stairs, stumbling, falling, being unbalanced, and the like; Examiner interprets movements up & down stairs as directions of movement) or a speed of movement of the subject (¶033-¶034; retrieve data on geolocation, distance covered, elevation changes, land speed, topographical incline at current location, and/or other data); and 
wherein the likelihood of injury is determined based on at least one of the spatial information ((Note: feature is optional and not selected by Examiner) or the movement information (¶039-¶044, see ¶039; biomechanical processing modules 120 of the system function to characterize gait dynamics, a user activity graph, and/or other mobility metrics…biomechanical processing modules can quantify gait dynamics…¶040; biomechanical processing modules related to user activity graph may classify or detect in sensor data various activity states… ¶042; activity states can relate to characteristics or biomechanical quality of an activity… and ¶044; risk analysis model 130 functions to process the mobility metrics and determining a fall risk assessment).

Regarding claim 11, Chang teaches the apparatus of claim 8, wherein the control information indicates a time of activation of the haptic actuator (¶050; feedback interface activated in response to different mobility metrics and/or fall risk assessments).

Regarding claim 13, Chang teaches the apparatus of claim 8, wherein the risk area location includes a set of stairs (¶048, detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk., and/or ¶114; High risk locations can be locations within the home like the bathroom, stairs, the kitchen, and/or other dangerous locations).

Regarding claim 15, Chang teaches the apparatus of claim 8, further comprising:
one actuator to generate the at least one stimulus (¶050; feedback interface 140 functions to provide feedback to user… 140 may be integrated with biomechanical sensing device 110, the application 150, and/or any suitable device…feedback interface preferably activated in response to different mobility metrics and/or fall risk assessments.  A feedback interface 140 preferably enables activation of one or more feedback outlets such as a haptic feedback).

Regarding claim 16, Chang teaches the apparatus of claim 15, wherein the apparatus is included in a device carried or worn by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric… device can be worn on waist, pelvis, upper body, shoes, thigh, arms, wrists or head).

Regarding claim 17, claim 17 is interpreted and rejected the same as claim 8.

Regarding claim 18, claim 18 is interpreted and rejected the same as claim 9.

Regarding claim 19, claim 19 is interpreted and rejected the same as claim 10.

Regarding claim 20, claim 20 is interpreted and rejected the same as claim 11.

Regarding claim 1, Chang teaches a method for managing movement (Figs 1-3 and 7), comprising:
determining a current location of a subject in a monitoring area (¶113; collecting user location information, with ¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems, also see ¶044).
comparing the current location to a risk area location in the monitoring area (¶114; method includes collecting location data of user wherein fall risk assessment is based in part on the location… fall risk assessment can be weighted differently for different locations, also see ¶048);
determining a likelihood of injury based on a result of the comparison ( ¶114; fall risk assessment weighted differently for different locations, also see ¶045-¶048); and
generating control information based on the likelihood of injury to the subject (¶121-¶ 122; prediction metric provide suggestions, also see ¶050), wherein the control information is to control activation of a haptic effect in a device worn or carried by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric.  Depending on the specific workout activity, the device can be worn on the waist, pelvis, upper body, shoes, thigh, arms, wrists or head and wherein the haptic effect corresponds to at least one stimulus that notifies the subject of the potential risk area (¶050; feedback interface 140 provides haptic feedback).

Regarding claim 2, claim 2 is interpreted and rejected the same as claim 9.

Regarding claim 3, claim 3 is interpreted and rejected the same as claim 10.

Regarding claim 4, claim 4 is interpreted and rejected the same as claim 11.

Regarding claim 6, claim 6 is interpreted and rejected the same as claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (Chang; US 20180177436) in view of Moore et al., (Moore; US 10024678).

Regarding claim 12, Chang teaches the apparatus of claim 8, but Chang is silent on wherein the processor is to access haptic information correlating different types of haptic effects to different likelihoods of injury, wherein the control information is generated based on the haptic information.
Moore from an analogous art teaches a wearable clip 100 including a processor and feedback means for providing environmental awareness (Fig 1A, Title and Abstract). Moore further teaches wherein the processor is to access haptic information correlating different types of haptic effects to different likelihoods of injury, wherein the control information is generated based on the haptic information.  (col 37:11-33; In block 818, if it is determined that divergence presents hazard, clip 100 may warn user via interface array 130… warning may include, for example, an output via the speaker 132 info' wing the user that a hazard exists and the location of the hazard.  The clip 100 may also output, for example, the type of hazard.  If the clip 100 detected a caution sign that read "potholes in the sidewalk," then the clip 100 may output data to the user informing the user that potholes exist in the sidewalk.  The clip 100 may also inform the user of the locations of the potholes as the clip 100 detects them.  In some embodiments, the clip 100 may provide vibrational data to the user via the vibration unit 133.  For example, as the user approaches a hazard, the vibration unit 133 may produce increasingly frequent vibrations; also see col 38:5-13). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the apparatus of Chang with the concepts of correlating different types of haptic effects to different likelihoods of injury, as taught by Moore, simply for providing environmental awareness to the user.

Regarding claim 5, claim 5 is interpreted and rejected the same as claim 12.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (Chang; US 20180177436) in view of Jeffery et al., (Jeffery; US 5626094). 

Regarding claim 14, Chang teaches the apparatus of claim 13, but Chang is silent on the features in claim 14. 
Jeffery from an analogous art teaches a device wherein control information controls activation of a haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs (Abstract, Figs 1-28; device provides anyone, ascending or descending stairs, with tactile cue that indicates pedestrian's approach to a final step in a series of steps… 
pedestrian senses tactile indicator to determine when he or she is at last step so as to change accordingly his or her walking or motion. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the apparatus of Chang with the concept of controlling the activation of a haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs, as taught by Jeffery for the advantage that the subject can negotiate stairs with greatly increased safety, speed, and confidence (Jeffery; Abstract).
  	
Regarding claim 7, claim 7 is interpreted and rejected the same as claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Mai (US 20190147173) teaches an always-listening-capable decoupled accessory for a computing device is disclosed.  The accessory comprises an electronic sensor, configured to record user input comprising an utterance or gesture, and a gatekeeping module implemented by a processor, wherein all data received by the communications module based on data from the first electronic sensor passes through the gatekeeping module while a gatekeeping function is disabled, wherein no data based on data from the first electronic sensor passes through the communications module while the gatekeeping function is enabled, wherein all data input to the gatekeeping module is received via an exclusive input lead from the first electronic sensor, and wherein all data output from the gatekeeping module is transmitted via an exclusive output lead to a component other than the first electronic sensor.  The processor determines that user input comprises a first input content and in response automatically transmits a message to the computing device.
Ramaci (US 20190172571) teaches a system and apparatus for a mobile communication device that is attachable to one or more assistive mobility device.  The device provides a user-interface that allows a user to access features that include smart and secure location-based services, mobile phone module, voice and data, advanced battery system and power management, direct 911 access, and fall detection via an accelerometer sensor.  Additional functions may include one or more measurements of linear acceleration, heading, altitude, angular velocity, and angular position.  The wearable device may contain one or more microprocessor, microcontroller, micro GSM/GPRS chipset, micro SIM module, read-only memory device (ROM), RAM, memory storage device, I-O devices, buttons, display, user interface, rechargeable battery, microphone, speaker, audio CODEC, power gauge monitor, wireless battery charger, wireless transceiver, antenna, accelerometer, vibrating motor, LEDs, preferably in combination, to function fully as a wearable mobile cellular phone.
Eulloqui et al., (US 20190043331) teaches a device, computer-readable medium, and method for providing smart mobility assistance.  For instance, in one example, a device includes a set of sensors, a processor, a first set of feedback mechanisms, and a communication device.  The set of sensors is to monitor an area surrounding a user of a mobility assistance device.  The processor is to detect a hazard in the surrounding area, based on the monitoring.  The first set of feedback mechanisms is to provide the user with an alert that notifies the user of the hazard.  The communication device is to send a notification to a third party informing the third party of the hazard.
Ruiz De Villa et al., (WO 2017197308 A1) teaches methods and systems for monitoring workplace safety and evaluating risks is provided, the method comprising receiving signals from at least one wearable device, identifying portions of the signals corresponding to physical activities, excerpting the portions of the signals corresponding to the physical activities, and calculating risk metrics based on measurements extracted from the excerpted portions of the signals, the risk metric indicative of high risk lifting activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/
Examiner, Art Unit 2684       

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684